DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purposes of examination, the term “(meth)acrylic acid alkyl ester” as used throughout the claims will be given its broadest reasonable interpretation in line with the specification – any (meth)acrylic acid ester that contains at least one alkyl group. This includes linear or branched derivatives.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US20190291471A1) (hereinafter referred to as “Ohta”) in view of Seguchi et al. (US20190126639A1) (hereinafter referred to as “Seguchi”) and further in view of Sakaguchi et al. (JP2018141134A) with reference to the included machine translation (hereinafter referred to as “Sakaguchi”).
Regarding claim 1, Ohta teaches an inkjet ink (see Ohta at para. 0038, teaching an ink composition used in an ink jet recording method) comprising:
• pigment particles (see Ohta at para. 0089, teaching the use of a pigment as a coloring material in the ink; also see Ohta at para. 0101, teaching a volume-based average particle diameter of the pigment, suggesting the pigment is in the form of particles),
• specific resin particles (see Ohta at para. 0040 and 0041, teaching the ink as containing resin particles),
• wax particles (see Ohta at para. 0111, teaching the ink composition as including a wax additive; also see Ohta at para. 0114, teaching the wax as being supplied potentially in the form of an emulsion or suspension, suggesting the presence of wax particles), 
• water (see Ohta at para. 0038, teaching the ink composition as being a water-based ink composition; also see Ohta at para. 0039, teaching the ink composition as containing water), and
• an α,ω-alkanediol having a carbon number of at least 3 and no greater than 5 (see Ohta at para. 0071, teaching polyhydric alcohols as example organic solvents that can be included in the ink; also see Ohta at para. 0077, teaching example polyhydric alcohols as including 1,3-propanediol, 2-methyl-1,3-propanediol, 1,4-butanediol, and 1.5-pentanediol, which are all α,ω-alkanediols having a carbon number of at least 3 and no greater than 5, as evidenced by applicant’s specification at pg. 8 lines 16-19; also see example inks C1-C3 in Table 1 at pg. 19 of Ohta, which each contain the polyhydric alcohol 1,2-hexanediol, exemplifying the use of polyhydric alcohols in the ink of Ohta), wherein
• the specific resin particles contain a first resin including a styrene unit (see Ohta at para. 0041, teaching styrene acrylic-based resins as example resin particles that can be used in the ink; also see Ohta at para. 0202, teaching the presence of a styrene acrylic-based resin in Table 1, exemplifying the use of a styrene acrylic-based resin in the ink of Ohta), and
• the wax particles contain a polyethylene resin (see Ohta at para. 0111, teaching a polyethylene wax as being preferably used; also see Ohta at para. 0203, teaching the presence of a polyethylene wax emulsion, Nopcoat PEM-17, in Table 1, exemplifying the use of a polyethylene wax in the ink of Ohta).
While Ohta teaches the inkjet ink outlined above, Ohta fails to explicitly teach a ratio of the styrene unit to all repeating units included in the first resin to be at least 27% by mass and no greater than 75% by mass.	Seguchi teaches an aqueous ink composition containing resin particles (see Seguchi at para. 0032). Seguchi further teaches that a (meth)acrylic-vinyl copolymer resin that is a copolymer of a (meth)acrylic monomer and a vinyl monomer is preferable, and that vinyl monomers like styrene are preferable (see Seguchi at para. 0045). Moreover, Seguchi teaches that the constituent ratio of the vinyl monomer in the (meth)acrylic-vinyl copolymer resin is preferably 20 to 60% by mass in order to improve the anti-clogging property and the abrasion resistance (see Seguchi at para. 0045).
Seguchi is considered to be analogous to the claimed invention because Seguchi is related to aqueous inkjet inks. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to set the ratio of the styrene in the styrene acrylic-based resin in the resin particles of Ohta (i.e., a (meth)acrylic-vinyl resin) to be between 20 to 60% by mass in order to improve the anti-clogging property and the abrasion resistance. Moreover, this range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
Furthermore, since Seguchi teaches that the ratio of a vinyl monomer (i.e., styrene) in a resin impacts the anti-clogging property and abrasion resistance (see Seguchi at para. 0045), the ratio of styrene in the resin would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the ratio of styrene in the resin within the resin particles of Ohta to fall within the claimed range in order to optimize the anti-clogging property and abrasion resistance. See MPEP § 2144.05.
	Moreover, while modified Ohta teaches the inkjet ink outlined above, Ohta fails to explicitly teach the wax particles as having a volume median diameter of at least 20 nm and no greater than 100 nm.
	Sakaguchi teaches an ink-jet ink containing a polyethylene wax, resin particles, and water (see Sakaguchi at pg. 2, para. 9). Sakaguchi further teaches the polyethylene wax as having a volume average particle size of preferably 300 nm or less, and that having wax particles of this size results in good ejection stability (see Sakaguchi at pg. 5, para. 5). 
Sakaguchi is considered to be analogous to the claimed invention because Sakaguchi is related to ink-jet inks. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to set the volume average diameter of the polyethylene wax particles of Ohta to be 300 nm or less in order to improve ejection stability. Moreover, this range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
Furthermore, since Sakaguchi teaches that the volume average diameter of polyethylene wax particles impacts the resulting ejection stability (see Sakaguchi at para. pg. 5, para. 5), the volume average diameter of polyethylene wax particles would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the volume average diameter of the polyethylene wax particles of Ohta to fall within the claimed range in order to optimize the ejection stability. See MPEP § 2144.05.
Regarding claim 3, while modified Ohta teaches the inkjet ink according to claim 1 outlined above, Ohta does teach the volume average particle diameter of the resin particles to be 10 nm or more and 300 nm or less (see Ohta at para. 0053). This range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 4, while modified Ohta teaches the inkjet ink according to claim 1 outlined above, Ohta does teach the content of the resin particles in the ink composition to be 2% by mass or more and 10% by mass or less (see Ohta at para. 0054). This range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 5, while modified Ohta teaches the inkjet ink according to claim 1 outlined above, Ohta does teach the content of the wax to be 0.5% by mass or more and 2% by mass or less (see Ohta at para. 0114). This range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 6, while modified Ohta teaches the inkjet ink according to claim 1 outlined above, Ohta fails to explicitly teach a content ratio of the α,ω-alkanediol having a carbon number of at least 3 and no greater than 5 in the ink to be at least 3.0% by mass and no greater than 12.0% by mass. However, Ohta does teach the ink can contain a polyhydric alcohol solvent, including 1,3-propanediol, 2-methyl-1,3-propanediol, 1,4-butanediol, and 1.5-pentanediol (see Ohta at para. 0071 and 0077; also see claim 1 analysis above), which are all α,ω-alkanediols having a carbon number of at least 3 and no greater than 5. Ohta further teaches that in a case where the ink composition includes a polyhydric alcohol, the content of the polyhydric alcohol is preferably 7.0% by mass or more and 13.0% by mass or less (see Ohta at para. 0086). This range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 7, modified Ohta teaches an inkjet recording system (see Ohta at para. 0123-0124, teaching an ink jet recording apparatus) comprising:
• a conveyance section configured to convey a recording medium (see Ohta at para. 0125, teaching a roller or a plurality of rollers used as a transport means for the recording medium), and
• a linehead, wherein the linehead ejects the inkjet ink according to claim 1 toward the recording medium (see Ohta at para. 0131, teaching the ink jet head as being a line head that discharges an ink that would be capable of ejecting the ink of claim 1 as recited; also see Ohta at para. 0126, teaching an image as being formed by ejecting the ink of the present embodiment onto the recording surface of the recording medium).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Seguchi and Sakaguchi, as applied to claim 1 above, and further in view of Hayashi et al. (EP3246366A1) with reference to the included machine translation (hereinafter referred to as “Hayashi”).
Regarding claim 2, modified Ohta teaches the ink jet ink according to claim 1 outlined above, wherein the ink contains a second resin that is water soluble (see Ohta at para. 0055, teaching the presence of a dispersant resin in the ink; also see Ohta at para. 0058, teaching the dispersant resin as having water solubility). Ohta further teaches an example dispersant resin including a repeating unit derived from (meth)acrylic acid and a repeating unit derived from styrene (see Ohta at para. 0056, teaching an example dispersant resin as including styrene-methacrylic acid-acrylic acid ester copolymers; copolymers contain repeating units of the monomers that are included within them). However, Ohta fails to explicitly teach an example dispersant resin including a repeating unit derived from a (meth)acrylic acid alkyl ester.
Hayashi teaches an aqueous ink containing a pigment as well as a resin (see Hayashi at Abstract). Hayashi further teaches the resin as possibly having an ester bond, and that this type of resin preferably has a unit derived from a (meth)acrylic acid ester (see Hayashi at para. 0057). Moreover, Hayashi teaches that the (meth)acrylic acid ester can be known (meth)acrylic acid esters including linear or branched esters having an alkyl chain with 1 to 12 carbon atoms, such as methyl (meth)acrylate and 2-ethylhexyl (meth)acrylate (see Hayashi at para. 0058; (meth)acrylic acid esters having an alkyl chain with 1 to 12 carbon atoms are (meth)acrylic acid alkyl esters, see “Claim Interpretation” section above). Along with the above-taught resin, Hayashi further teaches that an additional resin dispersant can be added to their ink, and that this resin dispersant can include (meth)acrylate monomers such as ethyl (meth)acrylate, methyl (meth)acrylate, and more (see Hayashi at para. 0051 and 0053).
As mentioned above, Ohta teaches an example dispersant resin as including styrene-methacrylic acid-acrylic acid ester copolymers (see Ohta at para. 0056). In this case, acrylic acid alkyl esters such as methyl acrylate are known types of acrylic acid esters that can be used as repeating units in resins, including in dispersant resins (as exemplified by Hayashi), and thus, their use as repeating units in a resin would be a predictable addition. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use an acrylic acid alkyl ester as the acrylic acid ester monomer in the styrene-methacrylic acid-acrylic acid ester copolymer disclosed by Ohta, as the combination of known elements to obtain predictable results is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731